Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/20/2022 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-7, 9 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claims 10-18, 21-23 are allowed.
The following is an examiner' s statement of reasons for allowance: 
           The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 09/20/2022 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

DETAILED ACTION
This action is responsive to application No. 16923686 filed on 07/08/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The double patenting rejection is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2018/0102363).
Regarding Independent claim 1, Li teaches a semiconductor device comprising:
a fin structure (Fig. 14, element 311) disposed on a substrate (Fig. 14, element 300); 
a shallow-trench isolation (STI) region (Fig. 14, element 304) on opposite sides of the fin structure such that the STI region contacts a first portion of the fin structure; 
dielectric fin sidewall structures (Fig. 14, element 340) extending along sides of the fin structure and extending from a top of the STI region partially up the fin structure; and 
a source/drain region (Fig. 14, element 361) disposed within an upper portion of the fin structure;
wherein a bottom surface of the source/drain region contacts a top surface of the dielectric fin sidewall (Fig. 14).
Regarding claim 4, Li teaches wherein the fin structure comprises silicon germanium (paragraph 0026-0027).
Regarding claim 7, Li teaches further comprising a gate structure formed on the fin structure adjacent the source/drain region (paragraph 0075-0076).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0102363) in view of Jan et al. (US 2017/0125419).
Regarding claim 2, Li teaches all of the limitations as discussed above.
Li does not explicitly disclose wherein the fin structure is doped with a p-type dopant.
Jan et al. teach a FinFET device comprising a fin structure being doped with a p- type dopant (Figs. 2A-2D, paragraph 0028-0040 discloses the capability of doping the fin structure with p-type dopant).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Li according to the teachings of Jan et al. with the motivation to provide enhanced carrier mobility.
Regarding claim 3, Li modified Jan et al. teach wherein the dielectric fin sidewall structures are doped with a p-type dopant (Figs. 2A-2D, paragraph 0035 of Jan). 
Regarding claim 6, Li modified by Jan et al. teach wherein a second portion of the fin structure below the source/drain region comprises a p-type dopant at a lower concentration than p-type dopant in the source/drain region (paragraph 0028-0040 of Jan disclose the source drain in the upper portion adjacent the gate doped with P type dopant with a doping range and doping with a p type dopant with a doping range in the lower portion; It would be a prima facie case of obviousness to choose the doping range of the under region less than the doping range of the upper portion).
Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0102363) and in view of Lee et al. (US 2015/0287807).
Regarding claim 5, Li teaches all of the limitations as discussed above.
Li does not explicitly disclose wherein a concentration of germanium within the source/drain region is greater than a concentration of germanium within a channel region of the fin structure.
Lee et al. teach a FinFET device comprising source/drain structures with a germanium concentration between 20 and 60% and channel layer with a germanium concentration higher than 30% (paragraph 0029-0030). Accordingly, the Ge concentration is a result effective variable. It would have been obvious to one of ordinary skill in the art, to optimize the Ge concentration and arrive at the claim 5 limitation. With respect to the limitations of Claim 5, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the Ge concentration through routine experimentation and optimization to obtain optimal or desired device performance because the Ge concentration is a result- effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 9, Li modified by Lee et al. teach wherein a concentration of germanium within the source/drain region is within a range of about 45-75 percent (Before the effective filling date of the invention it was well known in the art to from a source/drain region comprising a concentration of germanium within a range of 45-75 percent, see Lee et al., paragraph 0029-0030).

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/           Primary Examiner, Art Unit 2813